DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,739,905. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the sensor-equipped display device are obvious variants.
Application 16,926,137
US Patent 10,739,905
Claim  1. A sensor-equipped display device comprising:
a display panel comprising a first substrate, a common electrode on the first substrate, a second substrate opposed to the first substrate through the common electrode, and a polarizer 



a controller;




a conductive member arranged at a back side of the display panel and opposed to the polarizer;



a backlight unit which emits light toward the display panel, and comprises a light guide opposed to the polarizer with an interval there between and a light source which emits light toward the light guide;






a first flexible printed circuit; and
a second flexible printed circuit,

wherein

the first flexible printed circuit is connected to the display panel,

the second flexible printed circuit is connected to a back side of the first flexible printed circuit,


the common electrode is connected to the controller via the first flexible printed circuit,





the second flexible printed circuit comprises a first branch portion and a second branch portion,

the first branch portion is connected to the light source, and

the conductive member is connected to the controller via the second branch portion of the second flexible printed circuit and the first flexible printed circuit.



a display panel comprising a common electrode;
the display panel comprises a first substrate located between the backlight unit and the common electrode, and a 

a controller,




a conductive member arranged at the back of the display panel;




a backlight unit which emits light toward the display panel; and the backlight unit comprises a light guide opposed to the display panel at an interval from the display panel and located between the display panel and the conductive 





wherein

a first flexible printed circuit is connected to the display panel,

a second flexible printed circuit is connected to the conductive member and a back side of the first flexible printed circuit,

the common electrode is connected to the controller via the first flexible printed circuit, the controller is connected to the first flexible printed circuit,




the second flexible printed circuit comprises a first branch portion and a second branch portion,

the first branch portion is connected to the light source, and

the second branch portion is connected to the conductive member,the conductive member is connected to the controller via the second and first printed circuits,







in a display period during which an image is displayed, the controller drives the common electrode,

in a sense period which is different from the display period, the controller drives the conductive member and extracts input pressure data based on a variation in a distance between the common electrode and the conductive member from the common electrode,

the common electrode comprises a plurality of divisional electrodes extending in a first direction and arranged at intervals,

the conductive member comprises a plurality of divisional portions extending 

when the controller extracts the input pressure data from the common electrode, the controller drives at least one of the divisional portions and extracts the input pressure data from at least one of the divisional electrodes,

the backlight unit comprises a plurality of light source facing to the light guide,



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621